DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-14, 16-17, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 577,416).
Regarding claim 1, Brown teaches container B (Figs. 1-2), comprising: a connecting means including a patch-shaped structure C attached to the container, wherein the patch-
Regarding claim 2, Brown teaches at least one detachable portion E (Fig. 3), wherein, in the unpacked state of the container, the at least one detachable portion is detached from the 
Regarding claim 3, Brown teaches in the unpacked state of the container, the at least one detachable portion E of the container provides at least a part of the handle having a surface suitable for being supported by a-the carrier (Fig. 3).
Regarding claim 6, Brown teaches in the unpacked state of the container, the first loop and/or the second loop of the connecting means is adapted to wrap around the container (Fig. 3).
Regarding claim 7, Brown illustrates describes a string loop routed through holes (pg. 1 lines 50-60), so the loop material is a single piece of material forming a closed loop, and wherein either of the first loop or the second loop is adapted to engage with or provide the handle retractable toward the container by pulling the respective other first or second loop.
Regarding claim 9, Brown teaches the loop material of the connecting means comprises at least one of: a string, a cord, a rope, a chain, a band or a belt (pg. 1 line 50).
Regarding claim 10, Brown teaches at least one of the following: the container is a box (pg. 1 lines 14-18); at least one portion of the container is detachable from an edge portion of the container; or the loop material of the connecting means comprises a string connected to at least one detachable portion of the container and to the container.
Regarding claim 11, Brown teaches in the unpacked state of the container, a larger portion of the loop material D forming the first loop and/or the second loop of the connecting means is arranged on the outside of the patch-shaped structure compared to the portion of the 
Regarding claims 12 and 21, Brown teaches system comprising: a container A-C (Figs. 1-3), including a patch-shaped structure C that has an outward-facing first surface and an inward-facing second surface opposite to the outward-facing first surface, wherein through-holes defined in the patch-shaped structure extend from the first surface to the second surface, and wherein a portion of the container external to the patch-shaped structure has additional through-holes defined therein extending from inside the container to outside the container, and loop material D that is guided through the through-holes of the patch-shaped structure and the container such that a first portion of the loop D material extends from the through-holes of the patch-shaped structure and forms a first loop that is located on the first surface of the patch-shaped structure and a second portion of the loop material extends from the through-holes of the container and forms a second loop D that is located outside the container, the loop material of the first and second loops being fed through the through-holes such that a remainder of the loop material is located inside the container (Fig. 1), wherein, in an unpacked state of the container (Fig. 1), the first loop and/or the second loop are extended from the patch-shaped structure and/or the container respectively, and span at least a part of a circumference of the container (Fig. 3), and wherein, in the unpacked state of the container, the first loop and/or the second loop provide a handle suitable for being supported by a carrier E to carry the container.
Regarding claim 13, Brown teaches the container further comprises: at least one detachable portion E, wherein, in the unpacked state of the container (Fig. 1), the at least one 
Regarding claim 14, Brown teaches in the unpacked state of the container, the at least one detachable portion E of the container provides at least a part of the handle having a surface suitable for being supported by the carrier of the container (Fig. 3).
Regarding claim 16, Brown teaches patch-shaped structure is detachable from the container (Fig. 1), and wherein, in the unpacked state of the container (Fig. 1), the patch-shaped structure is detached from the container and engages first loop and/or the second loop to provide the handle in a location spaced apart from the container.
Regarding claim 17, Brown teaches that in the unpacked state of the container (Fig. 1), the one or more loops are first loop and/or the second loop is adapted to wrap around the container (as they can fit around it in Fig. 3).
Regarding claim 22, Brown does not explicitly say or show the loop material D is a single piece of material forming a closed loop, as sections of the loop are obstructed in the Figures (Figs. 1-2, 4, 7), however Brown does describe the loop material as a string with the ends secured by the handle E; and Figs. 1 and 3 show these ends are part of a closed loop, so the examiner takes the position that Brown teaches   the loop material is a single piece of material forming a closed loop, and when the patch-shaped structure is attached to the container, either of the first loop or the second loop is retractable toward the container by pulling the respective other first or second loop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 11-12, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 2,011,407) in view of McLean (US 3,283,993) in view of Philipson (US 2,771,237).
Regarding claims 1, 12 and 21, Hirsch teaches container 9 (Fig. 5), comprising: a connecting means including a patch-shaped structure 1 attached to the container, wherein the patch-shaped structure has a first surface facing outward (Fig. 1) from the container and a second surface opposite to the first surface facing toward the container (Fig. 3), and wherein through-holes 3 defined in the patch-shaped structure extend from the first surface to the second surface (Fig. 2); the connecting means further including loop material 2 that is guided through the through-holes such that a first portion of the loop material forming a first loop is located on the first surface of the patch-shaped structure (Fig. 1) the first loop and/or second loop of the connecting means are extended from the patch-shaped structure and span at least a part of a circumference of the container (Fig. 5), and wherein, in the unpacked state of the container, the first loop and/or the second loop provide a handle 2 suitable for being supported by a carrier to carry the container.  Hirsch does not teach a second loop, or stowing loop material on the inside of the package.  

Regarding stowing the loop material toward the interior of a carton, Philipson teaches an analogous container using an extending ribbon and teaches storing the material inside a container until it is ready for use to, at which point the ribbon is pulled through openings in the box (col 1 lines 38-48; Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the arrangement of Hirsch so that the loop material was substantially on the side of the second surface as taught by Philipson with the motivation of minimizing the risk of the handle snagging on anything, making the container easier to handle, until a user wanted to carry it by the loop elements. 
Regarding claim 5, Hirsch teaches the patch-shaped structure 1 of the connecting means is attached to a sidewall of the container (Fig. 5), and wherein, in the unpacked state of the container, the first loop and/or the second loop of the connecting means is adapted to provides the handle in a location spaced apart from the container.
Regarding claims 8 and 23, Hirsch teaches the patch-shaped structure is attached to at least one portion of the container by an adhesive (claim 1).
Regarding clam 9, Hirsh illustrates the loop material of the connecting means comprises at least one of: a string, a cord, a rope, a chain, a band or a belt (Fig. 1).
Regarding claim 11, Hirsch teaches a larger portion of the loop material forming the first loop and/or the second loop of the connecting means is arranged on the outside of the patch-shaped structure compared to the portion of the loop material inside the patch-shaped structure between the patch-shaped structure and the container (Fig. 2).

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP D SCHMIDT/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734